       Case 2:14-cr-00516-GAM Document 190 Filed 03/31/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          :
                                                  :
                            v.                    :              CRIMINAL ACTION
                                                  :              Nos. 14-496-3
NATHANIEL DA-MEIR COLES                           :                   14-516-2
                                                  :
                                                  :


                                          ORDER


       This 31st day of March, 2021, for the reasons set forth in the accompanying

Memorandum, it is hereby ORDERED that Defendant’s Motion for Compassionate Release,

ECF 182 and 301, is DENIED.




                                                    /s/ Gerald Austin McHugh
                                                  United States District Judge




                                              1
